Title: To John Adams from Oliver Wolcott, Jr., 5 October 1798
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department Trenton October 5th. 1798.

I have the honour to transmit a Letter from George Divers who was appointed the Commissioner for the eleventh Division declining the appointment and recommending Thomas Divers to be appointed in his stead.
From the tenor of Colo. Carrington’s Letter of the 13th. of September and the express recommendation of Thomas Posey contained in his Letter of September 28th. I have no doubt that General Thomas Posey, is worthy of full confidence.
I enclose a blank Commission;—it will be sufficient if the first Blank is filled by the President—the other blanks will be filled with the names of the Gentlemen whom the President may be pleased to appoint in consequence of my Letter of the first instant.
I have the honour to be / with perfect deference / Sir / Your Obedient Servant

Oliv. Wolcott